

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE OF
THE UNITED STATES.  THE SECURITIES REPRESENTED HEREBY MAY NOT BE OFFERED, SOLD,
OR OTHERWISE TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT
FOR THE SECURITIES UNDER APPLICABLE SECURITIES LAWS OR UNLESS OFFERED, SOLD, OR
TRANSFERRED PURSUANT TO AN AVAILABLE EXEMPTION FROM THE REGISTRATION OR
QUALIFICATION REQUIREMENTS OF THOSE LAWS.

Original Issuance:  April 1, 2011  Right to Purchase Up to 300,000 Shares of
Common Stock



 

AUXILIO, INC.
COMMON STOCK PURCHASE WARRANT
(“WARRANT”)

THIS CERTIFIES THAT, for value received, Joseph Flynn (the “Holder”) are
entitled to purchase from Auxilio, Inc. (the “Company”), a Nevada corporation,
at any time or from time to time during the period specified in Section 1
hereof, up to three hundred thousand (300,000) fully paid and nonassessable
shares of the Company’s common stock (the “Common Stock”), at an exercise price
of $0.94 per share (the “Exercise Price”) upon the terms and conditions
contained herein.  The number of shares of Common Stock purchasable hereunder
(the “Warrant Shares”) and the Exercise Price are subject to adjustment as
provided in Section 4 hereof.  The term “Warrant” means this Warrant.  This
Warrant is subject to the following terms, provisions, and conditions.

 


1.                  PERIOD OF EXERCISE. THIS WARRANT IS EXERCISABLE AT ANY TIME
OR FROM TIME TO TIME ON OR AFTER APRIL 1, 2011 AND BEFORE 5:00 P.M., PACIFIC
TIME ON MARCH 31, 2016 (THE “EXERCISE PERIOD”). 


2.                  MECHANICS OF EXERCISE.  SUBJECT TO THE PROVISIONS HEREOF,
THIS WARRANT MAY BE EXERCISED AS FOLLOWS.


(I)                  VESTING.   THE WARRANT WILL VEST AS FOLLOWS:

(A)    100,000 OF THE WARRANT SHARES SHALL VEST ON MARCH 31, 2012;

(B)   100,000 OF THE WARRANT SHARES SHALL VEST ON MARCH 31, 2013; AND

(C)    100,000 OF THE WARRANT SHARES SHALL VEST ON MARCH 31, 2014.

 

1

--------------------------------------------------------------------------------






(B)               MANNER OF EXERCISE.  THIS WARRANT MAY BE EXERCISED BY THE
HOLDER, IN WHOLE OR IN PART, BY THE SURRENDER OF THIS WARRANT (OR EVIDENCE OF
LOSS, THEFT, DESTRUCTION, OR MUTILATION THEREOF IN ACCORDANCE WITH SECTION 8(C)
HEREOF), TOGETHER WITH A COMPLETED EXERCISE AGREEMENT IN THE FORM OF EXERCISE
AGREEMENT ATTACHED HERETO AS EXHIBIT 1 (THE “EXERCISE AGREEMENT”), TO THE
COMPANY AT THE COMPANY’S PRINCIPAL EXECUTIVE OFFICES (OR SUCH OTHER OFFICE OR
AGENCY OF THE COMPANY AS IT MAY DESIGNATE BY NOTICE TO THE HOLDER), TOGETHER
WITH (I) PAYMENT TO THE COMPANY IN CASH, BY CERTIFIED OR OFFICIAL BANK CHECK, OR
BY WIRE TRANSFER FOR THE ACCOUNT OF THE COMPANY OF THE EXERCISE PRICE FOR THE
WARRANT SHARES SPECIFIED IN THE EXERCISE AGREEMENT. THE WARRANT SHARES SO
PURCHASED WILL BE DEEMED TO BE ISSUED TO THE HOLDER OR HOLDER’S DESIGNEES, AS
THE RECORD OWNER OF SUCH SHARES, AS OF THE DATE ON WHICH THIS WARRANT HAS BEEN
SURRENDERED, THE COMPLETED EXERCISE AGREEMENT HAS BEEN DELIVERED, AND PAYMENT
HAS BEEN MADE FOR SUCH SHARES AS SET FORTH ABOVE. THE HOLDER SHALL BE REQUIRED
TO MAKE APPROPRIATE ARRANGEMENTS WITH THE COMPANY FOR THE HOLDER TO SATISFY ALL
APPLICABLE INCOME AND EMPLOYMENT TAX WITHHOLDING REQUIREMENTS APPLICABLE TO THE
WARRANT EXERCISE. IN THE EVENT THE COMPANY’S COMMON STOCK BECOMES PUBLICLY
TRADED, THEN IN LIEU OF THE PAYMENT METHODS SET FORTH ABOVE, WHEN PERMITTED BY
LAW AND APPLICABLE REGULATIONS (INCLUDING NASDAQ AND NASD RULES), THE HOLDER MAY
PAY THE EXERCISE PRICE THROUGH A “SAME DAY SALE” COMMITMENT FROM THE HOLDER (AND
IF APPLICABLE A BROKER-DEALER THAT IS A MEMBER OF THE NATIONAL ASSOCIATION OF
SECURITIES DEALERS (A “NASD DEALER”)), WHEREBY THE HOLDER IRREVOCABLY ELECTS TO
EXERCISE THIS WARRANT AND TO SELL A PORTION OF THE SHARES SO PURCHASED TO PAY
FOR THE EXERCISE PRICE AND THE HOLDER (OR, IF APPLICABLE, THE NASD DEALER)
COMMITS UPON SALE (OR, IN THE CASE OF THE NASD DEALER, UPON RECEIPT) OF SUCH
WARRANT SHARES TO FORWARD THE EXERCISE PRICE DIRECTLY TO THE COMPANY.


(C)                NET ISSUE EXERCISE. 


(I)                  IN LIEU OF EXERCISING THIS WARRANT IN THE MANNER PROVIDED
ABOVE IN SECTION 2(B), THE HOLDER MAY ELECT TO RECEIVE SHARES EQUAL TO THE VALUE
OF THIS WARRANT (OR THE PORTION OF THIS WARRANT BEING CANCELED) BY SURRENDER OF
THIS WARRANT AT THE PRINCIPAL OFFICE OF THE COMPANY TOGETHER WITH NOTICE OF SUCH
ELECTION ON THE PURCHASE/EXERCISE FORM APPENDED HERETO AS EXHIBIT 2 DULY
EXECUTED BY SUCH HOLDER OR SUCH HOLDER’S DULY AUTHORIZED ATTORNEY, IN WHICH
EVENT THE COMPANY SHALL ISSUE TO THE HOLDER A NUMBER OF SHARES OF WARRANT SHARES
COMPUTED USING THE FOLLOWING FORMULA: 

X =      Y (A - B)

A

Where              X =      the number of shares of Warrant Shares to be issued
to the Holder. 

Y =      the number of shares of Warrant Shares purchasable under this Warrant
or, if only a portion of the Warrant is being exercised, that portion of the
Warrant being canceled (at the date of such calculation). 

A =      the fair market value of one Warrant Share (at the date of such
calculation). 




 

2

--------------------------------------------------------------------------------






B =      THE PURCHASE PRICE (AS ADJUSTED TO THE DATE OF SUCH CALCULATION).


(II)                FOR PURPOSES OF THIS SECTION 2, THE “FAIR MARKET VALUE” PER
WARRANT SHARE SHALL BE DETERMINED AS FOLLOWS:

(A)                IF TRADED ON A SECURITIES EXCHANGE, THE FAIR MARKET VALUE
SHALL BE DEEMED TO BE THE AVERAGE OF THE CLOSING PRICES OF THE WARRANT SHARES ON
SUCH EXCHANGE OVER THE 30-DAY PERIOD ENDING THREE DAYS PRIOR TO THE CLOSING OF
SUCH TRANSACTION;

(B)               IF ACTIVELY TRADED OVER-THE-COUNTER, THE FAIR MARKET VALUE
SHALL BE DEEMED TO BE THE AVERAGE OF THE CLOSING BID PRICES OF THE COMMON STOCK
OVER THE 30-DAY PERIOD ENDING THREE DAYS PRIOR TO THE CLOSING OF SUCH
TRANSACTION; OR

(C)                IF THERE IS NO ACTIVE PUBLIC MARKET FOR THE COMMON STOCK, THE
FAIR MARKET VALUE SHALL BE DETERMINED IN GOOD FAITH BY THE BOARD OF DIRECTORS OF
THE COMPANY.


(D)               ISSUANCE OF CERTIFICATES.  SUBJECT TO SECTION 2(E),
CERTIFICATES FOR THE WARRANT SHARES SO PURCHASED, REPRESENTING THE AGGREGATE
NUMBER OF SHARES SPECIFIED IN THE EXERCISE AGREEMENT, WILL BE DELIVERED TO THE
HOLDER WITHIN A REASONABLE TIME, NOT EXCEEDING THREE (3) BUSINESS DAYS, AFTER
THIS WARRANT HAS BEEN SO EXERCISED (THE “DELIVERY PERIOD”).  THE CERTIFICATES SO
DELIVERED WILL BE IN SUCH DENOMINATIONS AS MAY BE REASONABLY REQUESTED BY THE
HOLDER AND WILL BE REGISTERED IN THE NAME OF HOLDER OR SUCH OTHER NAME AS MAY BE
DESIGNATED BY SUCH HOLDER.  IF THIS WARRANT HAS BEEN EXERCISED ONLY IN PART,
THEN, UNLESS THIS WARRANT HAS EXPIRED, THE COMPANY WILL AT ITS EXPENSE, AT THE
TIME OF DELIVERY OF SUCH CERTIFICATES, DELIVER TO THE HOLDER A NEW WARRANT
REPRESENTING THE NUMBER OF SHARES WITH RESPECT TO WHICH THIS WARRANT HAS NOT
THEN BEEN EXERCISED.


(E)                EXERCISE DISPUTES.  IN THE CASE OF ANY DISPUTE WITH RESPECT
TO AN EXERCISE, THE COMPANY WILL PROMPTLY ISSUE SUCH NUMBER OF SHARES OF COMMON
STOCK AS ARE NOT DISPUTED IN ACCORDANCE WITH THIS SECTION.  IF SUCH DISPUTE
INVOLVES THE CALCULATION OF THE EXERCISE PRICE, THE COMPANY WILL SUBMIT THE
DISPUTED CALCULATIONS TO A NATIONALLY RECOGNIZED INDEPENDENT ACCOUNTING FIRM
(SELECTED BY THE COMPANY) VIA FACSIMILE WITHIN THREE (3) BUSINESS DAYS OF
RECEIPT OF THE EXERCISE AGREEMENT.  THE ACCOUNTING FIRM WILL AUDIT THE
CALCULATIONS AND NOTIFY THE COMPANY AND THE CONVERTING HOLDER OF THE RESULTS NO
LATER THAN TWO (2) BUSINESS DAYS FROM THE DATE IT RECEIVES THE DISPUTED
CALCULATIONS.  THE ACCOUNTING FIRM’S CALCULATION WILL BE DEEMED CONCLUSIVE,
ABSENT MANIFEST ERROR.  THE COMPANY WILL THEN ISSUE THE APPROPRIATE NUMBER OF
SHARES OF COMMON STOCK IN ACCORDANCE WITH THIS SECTION.


(F)                 FRACTIONAL SHARES.  NO FRACTIONAL SHARES OF COMMON STOCK ARE
TO BE ISSUED UPON THE EXERCISE OF THIS WARRANT, BUT THE COMPANY WILL PAY A CASH
ADJUSTMENT IN RESPECT OF ANY FRACTIONAL SHARE WHICH WOULD OTHERWISE BE ISSUABLE
IN AN AMOUNT EQUAL TO THE SAME FRACTION OF THE EXERCISE PRICE OF A SHARE OF
COMMON STOCK (AS DETERMINED FOR EXERCISE OF THIS WARRANT INTO WHOLE SHARES OF
COMMON STOCK); PROVIDED THAT IN THE EVENT THAT SUFFICIENT FUNDS ARE NOT LEGALLY
AVAILABLE FOR THE PAYMENT OF SUCH CASH ADJUSTMENT ANY FRACTIONAL SHARES OF
COMMON STOCK WILL BE ROUNDED UP TO THE NEXT WHOLE NUMBER.




 

3

--------------------------------------------------------------------------------






3.                  CERTAIN AGREEMENTS OF THE COMPANY.  THE COMPANY HEREBY
COVENANTS AND AGREES AS FOLLOWS.


(A)                SHARES TO BE FULLY PAID.  ALL WARRANT SHARES WILL, UPON
ISSUANCE IN ACCORDANCE WITH THE TERMS OF THIS WARRANT, BE VALIDLY ISSUED, FULLY
PAID, AND NON-ASSESSABLE AND FREE FROM ALL TAXES, LIENS, CLAIMS AND
ENCUMBRANCES.


(B)               RESERVATION OF SHARES.  DURING THE EXERCISE PERIOD, THE
COMPANY WILL AT ALL TIMES HAVE AUTHORIZED, AND RESERVED FOR THE PURPOSE OF
ISSUANCE UPON EXERCISE OF THIS WARRANT, A SUFFICIENT NUMBER OF SHARES OF COMMON
STOCK TO PROVIDE FOR THE EXERCISE OF THIS WARRANT.


(C)                CERTAIN ACTIONS PROHIBITED.  THE COMPANY WILL NOT, BY
AMENDMENT OF ITS CHARTER OR THROUGH ANY REORGANIZATION, TRANSFER OF ASSETS,
CONSOLIDATION, MERGER, DISSOLUTION, ISSUE OR SALE OF SECURITIES, OR ANY OTHER
VOLUNTARY ACTION, AVOID OR SEEK TO AVOID THE OBSERVANCE OR PERFORMANCE OF ANY OF
THE TERMS TO BE OBSERVED OR PERFORMED BY IT HEREUNDER, BUT WILL AT ALL TIMES IN
GOOD FAITH ASSIST IN THE CARRYING OUT OF ALL THE PROVISIONS OF THIS WARRANT AND
IN THE TAKING OF ALL SUCH ACTIONS AS MAY REASONABLY BE REQUESTED BY THE HOLDER
OF THIS WARRANT IN ORDER TO PROTECT THE EXERCISE PRIVILEGE OF THE HOLDER OF THIS
WARRANT, CONSISTENT WITH THE TENOR AND PURPOSE OF THIS WARRANT.  WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, THE COMPANY WILL TAKE ALL SUCH ACTIONS
AS MAY BE NECESSARY OR APPROPRIATE IN ORDER THAT THE COMPANY MAY VALIDLY AND
LEGALLY ISSUE FULLY PAID AND NONASSESSABLE SHARES OF COMMON STOCK UPON THE
EXERCISE OF THIS WARRANT.


4.                  ANTIDILUTION PROVISIONS.  DURING THE EXERCISE PERIOD OR
UNTIL FULLY EXERCISED, THE EXERCISE PRICE AND THE NUMBER OF WARRANT SHARES WILL
BE SUBJECT TO ADJUSTMENT FROM TIME TO TIME AS PROVIDED IN THIS SECTION 4.  IN
THE EVENT THAT ANY ADJUSTMENT OF THE EXERCISE PRICE AS REQUIRED HEREIN RESULTS
IN A FRACTION OF A CENT, SUCH EXERCISE PRICE WILL BE ROUNDED UP OR DOWN TO THE
NEAREST CENT.


(A)                SUBDIVISION OR COMBINATION OF COMMON STOCK.  IF THE COMPANY,
AT ANY TIME AFTER THE INITIAL ISSUANCE OF THIS WARRANT, SUBDIVIDES (BY ANY STOCK
SPLIT, STOCK DIVIDEND, RECAPITALIZATION, REORGANIZATION, RECLASSIFICATION OR
OTHERWISE) ITS SHARES OF COMMON STOCK INTO A GREATER NUMBER OF SHARES, THEN,
AFTER THE DATE OF RECORD FOR EFFECTING SUCH SUBDIVISION, THE EXERCISE PRICE IN
EFFECT IMMEDIATELY PRIOR TO SUCH SUBDIVISION WILL BE PROPORTIONATELY REDUCED. 
IF THE COMPANY AT ANY TIME AFTER THE INITIAL ISSUANCE OF THIS WARRANT COMBINES
(BY REVERSE STOCK SPLIT, RECAPITALIZATION, REORGANIZATION, RECLASSIFICATION OR
OTHERWISE) ITS SHARES OF COMMON STOCK INTO A SMALLER NUMBER OF SHARES, THEN,
AFTER THE DATE OF RECORD FOR EFFECTING SUCH COMBINATION, THE EXERCISE PRICE IN
EFFECT IMMEDIATELY PRIOR TO SUCH COMBINATION WILL BE PROPORTIONATELY INCREASED.


(B)               ADJUSTMENT IN NUMBER OF SHARES.  UPON EACH ADJUSTMENT OF THE
EXERCISE PRICE PURSUANT TO THE PROVISIONS OF THIS SECTION 4, THE NUMBER OF
SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE OF THIS WARRANT WILL BE ADJUSTED
BY MULTIPLYING A NUMBER EQUAL TO THE EXERCISE PRICE IN EFFECT IMMEDIATELY PRIOR
TO SUCH ADJUSTMENT BY THE NUMBER OF SHARES OF COMMON STOCK ISSUABLE UPON
EXERCISE OF THIS WARRANT IMMEDIATELY PRIOR TO SUCH ADJUSTMENT AND DIVIDING THE
PRODUCT SO OBTAINED BY THE ADJUSTED EXERCISE PRICE.

                                                                                                   



4



--------------------------------------------------------------------------------

 





                        (c)        Merger.   If the Company consolidates or
merges with any other corporation or entity (other than a merger in which the
Company is the surviving or continuing entity), then any unvested portion will
immediately vest, and this Warrant will remain exercisable in accordance with
its terms for equity securities in the surviving entity having the same economic
and other rights as would have been received if this Warrant had been exercised
immediately prior to such consolidation or merger.


(D)               DISTRIBUTION OF ASSETS.  IN CASE THE COMPANY DECLARES OR MAKES
ANY DISTRIBUTION OF ITS ASSETS (OR RIGHTS TO ACQUIRE ITS ASSETS) TO HOLDERS OF
COMMON STOCK AS A PARTIAL LIQUIDATING DIVIDEND, BY WAY OF RETURN OF CAPITAL OR
OTHERWISE (INCLUDING ANY DIVIDEND OR DISTRIBUTION TO THE COMPANY’S SHAREHOLDERS
OF CASH OR SHARES (OR RIGHTS TO ACQUIRE SHARES) OF CAPITAL STOCK OF A
SUBSIDIARY) (A “DISTRIBUTION”), AT ANY TIME AFTER THE INITIAL ISSUANCE OF THIS
WARRANT, THEN THE HOLDER WILL BE ENTITLED UPON EXERCISE OF THIS WARRANT FOR THE
PURCHASE OF ANY OR ALL OF THE SHARES OF COMMON STOCK SUBJECT HERETO, TO RECEIVE
THE AMOUNT OF SUCH ASSETS (OR RIGHTS) WHICH WOULD HAVE BEEN PAYABLE TO THE
HOLDER HAD SUCH HOLDER BEEN THE HOLDER OF SUCH SHARES OF COMMON STOCK ON THE
RECORD DATE FOR THE DETERMINATION OF SHAREHOLDERS ENTITLED TO SUCH DISTRIBUTION.


(E)                NOTICES OF ADJUSTMENT.  UPON THE OCCURRENCE OF ANY EVENT
WHICH REQUIRES ANY ADJUSTMENT OF THE EXERCISE PRICE, THEN, AND IN EACH SUCH
CASE, THE COMPANY WILL GIVE NOTICE THEREOF TO THE HOLDER, WHICH NOTICE WILL
STATE THE EXERCISE PRICE RESULTING FROM SUCH ADJUSTMENT AND THE INCREASE OR
DECREASE IN THE NUMBER OF WARRANT SHARES PURCHASABLE AT SUCH PRICE UPON
EXERCISE, SETTING FORTH IN REASONABLE DETAIL THE METHOD OF CALCULATION AND THE
FACTS UPON WHICH SUCH CALCULATION IS BASED.  SUCH CALCULATION WILL BE CERTIFIED
BY THE CHIEF FINANCIAL OFFICER OF THE COMPANY.


(F)                 MINIMUM ADJUSTMENT OF EXERCISE PRICE.  NO ADJUSTMENT OF THE
EXERCISE PRICE WILL BE MADE IN AN AMOUNT OF LESS THAN 1% OF THE EXERCISE PRICE
IN EFFECT AT THE TIME SUCH ADJUSTMENT IS OTHERWISE REQUIRED TO BE MADE, BUT ANY
SUCH LESSER ADJUSTMENT WILL BE CARRIED FORWARD AND WILL BE MADE AT THE TIME AND
TOGETHER WITH THE NEXT SUBSEQUENT ADJUSTMENT WHICH, TOGETHER WITH ANY
ADJUSTMENTS SO CARRIED FORWARD WILL AMOUNT TO NOT LESS THAN 1% OF SUCH EXERCISE
PRICE.


(G)                OTHER NOTICES.  IF AT ANY TIME:


(I)                  THE COMPANY DECLARES ANY DIVIDEND UPON THE COMMON STOCK
PAYABLE IN SHARES OF STOCK OF ANY CLASS OR MAKE ANY OTHER DISTRIBUTION TO THE
HOLDERS OF THE COMMON STOCK;


(II)                THE COMPANY OFFERS FOR SUBSCRIPTION PRO RATA TO THE HOLDERS
OF THE COMMON STOCK ANY ADDITIONAL SHARES OF STOCK OF ANY CLASS OR OTHER RIGHTS;


(III)               THERE IS ANY CAPITAL REORGANIZATION OF THE COMPANY, OR
RECLASSIFICATION OF THE COMMON STOCK, OR CONSOLIDATION OR MERGER OF THE COMPANY
WITH OR INTO, OR SALE OF ALL OR SUBSTANTIALLY ALL OF ITS ASSETS TO, ANOTHER
CORPORATION OR ENTITY; OR

                                                                                                    

5



--------------------------------------------------------------------------------

 



                                    (iv)       there is a voluntary or
involuntary dissolution, liquidation, or winding-up of the Company; then, in
each such case, the Company will give to the Holder (A) notice of the date on
which the books of the Company will close or a record will be taken for
determining the holders of Common Stock entitled to receive any such dividend,
distribution, or subscription rights or for determining the holders of Common
Stock entitled to vote in respect of any such reorganization, reclassification,
consolidation, merger, sale, dissolution, liquidation, or winding-up, and (B) in
the case of any such reorganization, reclassification, consolidation, merger,
sale, dissolution, liquidation, or winding-up, notice of the date (or, if not
then known, a reasonable approximation thereof by the Company) when the same
will take place. Such notice will also specify the date on which the holders of
Common Stock are entitled to receive such dividend, distribution, or
subscription rights or to exchange their Common Stock for stock or other
securities or property deliverable upon such reorganization, reclassification,
consolidation, merger, sale, dissolution, liquidation, or winding-up, as the
case may be. Such notice will be given at least thirty (30) days prior to the
record date or the date on which the Company’s books are closed in respect
thereto, but in no event earlier than public announcement of such proposed
transaction or event. Failure to give any such notice or any defect therein will
not affect the validity of the proceedings referred to in clauses (i), (ii),
(iii) and (iv) above.




5.                  REGISTRATION RIGHTS. IF (BUT WITHOUT ANY OBLIGATION TO DO
SO) THE COMPANY PROPOSES TO REGISTER (INCLUDING FOR THIS PURPOSE A REGISTRATION
EFFECTED BY THE COMPANY FOR SHAREHOLDERS OTHER THAN THE HOLDER) ANY OF ITS STOCK
UNDER THE SECURITIES ACT OF 1934 IN CONNECTION WITH THE PUBLIC OFFERING OF SUCH
SECURITIES SOLELY FOR CASH (OTHER THAN A REGISTRATION ON FORM S‑4, FORM S‑8 OR
ANY SUCCESSORS THERETO OR A REGISTRATION IN WHICH THE ONLY STOCK BEING
REGISTERED IS COMMON STOCK ISSUABLE UPON CONVERSION OF DEBT SECURITIES WHICH ARE
ALSO BEING REGISTERED), THE COMPANY SHALL, AT SUCH TIME, PROMPTLY GIVE THE
HOLDER WRITTEN NOTICE OF SUCH REGISTRATION.  UPON THE WRITTEN REQUEST OF THE
HOLDER GIVEN WITHIN FIFTEEN (15) DAYS AFTER MAILING OF SUCH NOTICE BY THE
COMPANY, THE COMPANY SHALL, SUBJECT TO THE PROVISIONS OF SECTION 5(A), BELOW,
CAUSE TO BE REGISTERED UNDER THE SECURITIES ACT ALL OF THE WARRANT SHARES.   


(A)          UNDERWRITING REQUIREMENTS.  IN CONNECTION WITH ANY OFFERING
INVOLVING AN UNDERWRITING OF SHARES OF THE COMPANY’S CAPITAL STOCK, THE COMPANY
SHALL NOT BE REQUIRED UNDER THIS SECTION 5 TO INCLUDE ANY OF THE WARRANT SHARES
IN SUCH UNDERWRITING UNLESS THEY ACCEPT THE TERMS OF THE UNDERWRITING AS AGREED
UPON BETWEEN THE COMPANY AND THE UNDERWRITERS SELECTED BY IT (OR BY OTHER
PERSONS ENTITLED TO SELECT THE UNDERWRITERS), AND THEN ONLY IN SUCH QUANTITY AS
THE UNDERWRITERS DETERMINE IN THEIR SOLE DISCRETION WILL NOT JEOPARDIZE THE
SUCCESS OF THE OFFERING BY THE COMPANY. 


(B)               COMPANY REGISTRATION  ALL EXPENSES (OTHER THAN UNDERWRITING
DISCOUNTS AND COMMISSIONS) INCURRED IN CONNECTION WITH REGISTRATIONS, FILINGS OR
QUALIFICATIONS OF WARRANT SHARES PURSUANT TO THIS SECTION 5, INCLUDING (WITHOUT
LIMITATION) ALL REGISTRATION, FILING, AND QUALIFICATION FEES, PRINTERS’ AND
ACCOUNTING FEES, FEES AND DISBURSEMENTS OF COUNSEL FOR THE COMPANY, SHALL BE
BORNE BY THE COMPANY.


6.                  ISSUE TAX.  THE ISSUANCE OF CERTIFICATES FOR WARRANT SHARES
UPON THE EXERCISE OF THIS WARRANT WILL BE MADE WITHOUT CHARGE TO THE HOLDER OF
SUCH SHARES FOR ANY ISSUANCE TAX OR OTHER COSTS IN RESPECT THEREOF; PROVIDED
THAT THE COMPANY WILL NOT BE REQUIRED TO PAY ANY TAX WHICH MAY BE PAYABLE IN
RESPECT OF ANY TRANSFER INVOLVED IN THE ISSUANCE AND DELIVERY OF ANY CERTIFICATE
IN A NAME OTHER THAN THE HOLDER.




                                                                                           



6



--------------------------------------------------------------------------------

 






7.                  NO RIGHTS OR LIABILITIES AS A SHAREHOLDER.  THIS WARRANT
DOES NOT ENTITLE THE HOLDER TO ANY VOTING RIGHTS OR OTHER RIGHTS AS A
SHAREHOLDER OF THE COMPANY.  NO PROVISION OF THIS WARRANT, IN THE ABSENCE OF
AFFIRMATIVE ACTION BY THE HOLDER TO PURCHASE WARRANT SHARES, AND NO MERE
ENUMERATION HEREIN OF THE RIGHTS OR PRIVILEGES OF THE HOLDER WILL GIVE RISE TO
ANY LIABILITY OF THE HOLDER FOR THE EXERCISE PRICE OR AS A SHAREHOLDER OF THE
COMPANY, WHETHER SUCH LIABILITY IS ASSERTED BY THE COMPANY OR BY CREDITORS OF
THE COMPANY.


8.                  TRANSFER, EXCHANGE AND REPLACEMENT OF WARRANT. 


(A)                LIMITED TRANSFERABILITY.  THIS WARRANT SHALL BE NEITHER
TRANSFERABLE NOR ASSIGNABLE BY HOLDER OTHER THAN BY WILL OR THE LAWS OF
INHERITANCE FOLLOWING HOLDER’S DEATH AND MAY BE EXERCISED, DURING HOLDER’S
LIFETIME, ONLY BY THE HOLDER.  HOWEVER, HOLDER MAY DESIGNATE ONE OR MORE FAMILY
MEMBERS AS THE BENEFICIARY OR BENEFICIARIES OF THIS WARRANT, AND THIS WARRANT
SHALL, IN ACCORDANCE WITH SUCH DESIGNATION, AUTOMATICALLY BE TRANSFERRED TO SUCH
BENEFICIARY OR BENEFICIARIES UPON HOLDER’S DEATH WHILE HOLDING THIS WARRANT. 
SUCH BENEFICIARY OR BENEFICIARIES SHALL TAKE THE TRANSFERRED WARRANT SUBJECT TO
ALL THE TERMS AND CONDITIONS OF THIS AGREEMENT, INCLUDING (WITHOUT LIMITATION)
THE LIMITED TIME PERIOD DURING WHICH THIS WARRANT MAY BE EXERCISED FOLLOWING
HOLDER’S DEATH.


(B)               REPLACEMENT OF WARRANT.  UPON RECEIPT OF EVIDENCE REASONABLY
SATISFACTORY TO THE COMPANY OF THE LOSS, THEFT, DESTRUCTION, OR MUTILATION OF
THIS WARRANT OR, IN THE CASE OF ANY SUCH LOSS, THEFT, OR DESTRUCTION, UPON
DELIVERY, OF AN INDEMNITY AGREEMENT REASONABLY SATISFACTORY IN FORM AND AMOUNT
TO THE COMPANY, OR, IN THE CASE OF ANY SUCH MUTILATION, UPON SURRENDER AND
CANCELLATION OF THIS WARRANT, THE COMPANY, AT ITS EXPENSE, WILL EXECUTE AND
DELIVER, IN LIEU THEREOF, A NEW WARRANT, IN THE FORM HEREOF, IN SUCH
DENOMINATIONS AS HOLDER MAY REQUEST.


(C)                CANCELLATION; PAYMENT OF EXPENSES.  UPON THE SURRENDER OF
THIS WARRANT IN CONNECTION WITH ANY TRANSFER, EXCHANGE, OR REPLACEMENT AS
PROVIDED IN THIS SECTION 8, THIS WARRANT WILL BE PROMPTLY CANCELED BY THE
COMPANY.  THE COMPANY WILL PAY ALL ISSUANCE TAXES (OTHER THAN SECURITIES
TRANSFER TAXES) AND CHARGES PAYABLE IN CONNECTION WITH THE PREPARATION,
EXECUTION, AND DELIVERY OF WARRANTS PURSUANT TO THIS SECTION 8.


(D)               WARRANT REGISTER.  THE COMPANY WILL MAINTAIN, AT ITS PRINCIPAL
EXECUTIVE OFFICES (OR SUCH OTHER OFFICE OR AGENCY OF THE COMPANY AS IT MAY
DESIGNATE BY NOTICE TO THE HOLDER), A REGISTER FOR THIS WARRANT, IN WHICH THE
COMPANY WILL RECORD THE NAME AND ADDRESS OF THE PERSON IN WHOSE NAME THIS
WARRANT HAS BEEN ISSUED, AS WELL AS THE NAME AND ADDRESS OF EACH TRANSFEREE AND
EACH PRIOR OWNER OF THIS WARRANT.


9.                  NOTICES.  ANY NOTICE HEREIN REQUIRED OR PERMITTED TO BE
GIVEN WILL BE IN WRITING AND MAY BE PERSONALLY SERVED OR DELIVERED BY COURIER OR
BY CONFIRMED TELECOPY, AND WILL BE DEEMED DELIVERED AT THE TIME AND DATE OF
RECEIPT (WHICH WILL INCLUDE TELEPHONE LINE FACSIMILE TRANSMISSION).  THE
ADDRESSES FOR SUCH COMMUNICATIONS WILL BE AS FOLLOWS:

if to the Company,

 

Auxilio, Inc.

27401 La Alameda, Suite 100

                                Mission Viejo, CA 92691

Attention:          Paul Anthony, CFO



 

 

7

--------------------------------------------------------------------------------

 



and, if to the Holder, at such address as Holder will have provided in writing
to the Company, or at such other address as each such party furnishes by notice
given in accordance with this Section 9.




10.              GOVERNING LAW; JURISDICTION.  THIS WARRANT WILL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA APPLICABLE
TO CONTRACTS MADE AND TO BE PERFORMED IN THE STATE OF CALIFORNIA.  THE COMPANY
IRREVOCABLY CONSENTS TO THE JURISDICTION OF THE UNITED STATES FEDERAL COURTS
LOCATED IN THE STATE OF CALIFORNIA AND THE STATE COURTS LOCATED IN THE COUNTY OF
ORANGE IN THE STATE OF CALIFORNIA IN ANY SUIT OR PROCEEDING BASED ON OR ARISING
UNDER THIS WARRANT AND IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH
SUIT OR PROCEEDING MAY BE DETERMINED IN SUCH COURTS.  THE COMPANY IRREVOCABLY
WAIVES THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH SUIT OR
PROCEEDING.  THE COMPANY AGREES THAT A FINAL NONAPPEALABLE JUDGMENT IN ANY SUCH
SUIT OR PROCEEDING WILL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS
BY SUIT ON SUCH JUDGMENT OR IN ANY OTHER LAWFUL MANNER.


11.              MISCELLANEOUS.


(A)                AMENDMENTS.  THIS WARRANT AND ANY PROVISION HEREOF MAY ONLY
BE AMENDED BY AN INSTRUMENT IN WRITING SIGNED BY THE COMPANY AND THE HOLDER.  IF
THE COMPANY REQUESTS A MODIFICATION OR WAIVER OF THE PROVISIONS OF THIS WARRANT,
THE COMPANY WILL PAY THE HOLDER’S REASONABLE ATTORNEYS’ FEES AND EXPENSES
INCURRED IN CONNECTION THEREWITH.


(B)               DESCRIPTIVE HEADINGS.  THE DESCRIPTIVE HEADINGS OF THE SEVERAL
SECTIONS OF THIS WARRANT ARE INSERTED FOR PURPOSES OF REFERENCE ONLY, DO NOT
CONSTITUTE A PART OF THIS WARRANT, AND WILL NOT AFFECT THE MEANING OR
CONSTRUCTION OF ANY OF THE PROVISIONS HEREOF.


(C)          N/A.


(D)               ASSIGNABILITY.  THIS WARRANT WILL BE BINDING UPON THE COMPANY
AND ITS SUCCESSORS AND ASSIGNS AND WILL INURE TO THE BENEFIT OF HOLDER AND ITS
SUCCESSORS AND ASSIGNS. THE HOLDER WILL NOTIFY THE COMPANY UPON THE ASSIGNMENT
OF THIS WARRANT.


(E)                WEEKENDS, ETC.  IF THE END OF THE EXERCISE PERIOD FALLS ON A
SATURDAY, SUNDAY OR LEGAL HOLIDAY, THE END OF THE EXERCISE PERIOD WILL BE
EXTENDED AUTOMATICALLY UNTIL 5:00 P.M. THE NEXT BUSINESS DAY IN THE STATE OF
CALIFORNIA.

                                                                                                    



8



--------------------------------------------------------------------------------

 



              
                          IN WITNESS WHEREOF, the Company has caused this
Warrant to be signed by its duly authorized officer.

 

Auxilio, Inc. By: ______________________________________ Paul Anthony, CFO

 
 

9









--------------------------------------------------------------------------------

EXHIBIT 1

FORM OF EXERCISE AGREEMENT

(To be Executed by the Holder in order to Exercise the Warrant)

 

The undersigned hereby irrevocably exercises the right to purchase ____________
of the shares of Common Stock of Auxilio, Inc.,  a Nevada corporation (the
“Company”), evidenced by the attached Warrant, and herewith makes payment of the
Exercise Price with respect to such shares in full, all in accordance with the
conditions and provisions of said Warrant.

(i)         The undersigned agrees not to offer, sell, transfer, or otherwise
dispose of any Common Stock obtained on exercise of the Warrant, except under
circumstances that will not result in a violation of the Securities Act of 1933,
as amended, or any state securities laws.

(ii)        The undersigned requests that stock certificates for such shares be
issued, and a Warrant representing any unexercised portion hereof be issued,
pursuant to the Warrant in the name of the Holder (or such other person or
persons indicated below) and delivered to the undersigned (or designee(s)) at
the address (or addresses) set forth below:

Date: ___________________________________                          
___________________________________ Signature of Holder Name of Holder (Print)
_____________________________________________________________________________________________________
Address:
_____________________________________________________________________________________________________
_____________________________________________________________________________________________________


 

--------------------------------------------------------------------------------


 



EXHIBIT 2

NET ISSUANCE ELECTION NOTICE

To:  Auxilio,
Inc.                                                                                            
Date:_______________

The undersigned hereby elects under Section 2 of the attached Warrant to
surrender the right to purchase ___________ shares of Common Stock pursuant to
the attached Warrant.  The Certificate(s) for the shares issuable upon such net
issuance election shall be issued in the name of the undersigned or as otherwise
indicated below.

Signature: _________________________________ Name for Registration
_________________________________ Mailing Address
__________________________________ __________________________________


 





--------------------------------------------------------------------------------

